        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 1 of 31




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 COMMON CAUSE GEORGIA, as an               :
 organization,                             :
                                           :
       Plaintiff,                          :
                                           :
 v.                                        :         CIVIL ACTION NO.
                                           :         1:18-cv-5102-AT
 BRAD RAFFENSPERGER, in his                :
 official capacity as Secretary of State   :
 of Georgia,                               :
                                           :
       Defendant.                          :


                                      ORDER

      This matter is before the Court on Plaintiff’s Motion for Prevailing Party

Attorneys’ Fees and Expenses [Doc. 119]. Plaintiff Common Cause Georgia, a non-

partisan public interest organization devoted to election protection, seeks

$183,592.59 in attorneys’ fees and litigation expenses against the Georgia

Secretary of State.

      I.     BACKGROUND

      Plaintiff filed suit on November 5, 2018 seeking emergency injunctive relief

to ensure that provisional ballots cast by eligible registered voters in the 2018

general election were properly counted. Plaintiff asserted that the Secretary of

State’s failure to maintain the security of the State’s voter registration database was

preventing thousands of registered voters from casting a regular ballot Plaintiff’s
           Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 2 of 31




complaint asserted that Defendant's course of conduct violated the due process

clause of the Fourteenth Amendment of the U.S. Constitution, the Help America

Vote Act 1, and the Art. II. Sec. 1 of the Georgia Constitution.

         Seven days later on November 12, 2018, upon the parties' presentation of

further evidence and argument, the Court entered a temporary restraining order.

The Court determined, based on the preliminary evidence offered by both parties,

that Plaintiff had persuasively demonstrated: (1) there had been a statistically

significant increase in the proportion of voters required to vote on provisional

ballots relative to the total vote; and (2) errors in the State’s voter registration

database likely caused qualified voters to lose their vote or to be channeled into the

provisional voting process because their registration records did not appear or had

been purged from the data system. The Court in turn entered a temporary

restraining order (TRO) tailored to follow the processes set by the Georgia

legislature in ensuring the certification of correct and complete election results,

that ordered the Secretary of State to: (a) immediately establish and publicize a

hotline or website for provisional voters to determine whether their provisional

ballots were counted and if not, the reason why; (b) direct each of the 159 county

election superintendents to do the same; and (c) upon receipt of the certified

returns from county superintendents to either, (i) direct the county election

superintendents to engage in a good faith review of the eligibility of voters issued

provisional ballots due to code PR (“provisional registration”), using all available


1   52 U.S.C. § 21082

                                           2
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 3 of 31




registration documentation, including registration information made available by

voters themselves, rather than relying solely on the registration information in the

State’s electronic database, or (ii)    engage in an independent review of this

information itself. And the Court enjoined the Secretary of State from prematurely

certifying the results of the election before the deadline in the Georgia election code

without undertaking the review ordered. Finally, the Court granted Plaintiff’s

request for expedited discovery. (Doc. 62.)

      After the injunction was issued, the State agreed to comply with the relief

ordered in connection with the subsequent runoff elections. The relief Plaintiffs

obtained was material, altered the legal relationship of the parties, and clearly

conferred a significant benefit in protecting voters’ interests in ensuring their right

to cast votes that would be counted, the central goal promoted by the Plaintiff’s

lawsuit.

      From November 2018 through mid-March 2019, the parties engaged in

significant discovery practice. During this process, the Georgia legislature enacted

House Bill 316 that resulted in amendments to the State’s election laws, including

substantive changes to the provisional ballot process and a requirement for the

promulgation of a regulation (via the Secretary of State) that establishes security

protocols for voter registration information. As a result, the parties agreed the case

should be dismissed and entered a stipulation of dismissal on June 14, 2019.

      Following dismissal, the Court set a briefing schedule on Plaintiff’s request

for attorney’s fees and litigation expenses which is now pending before the Court.


                                          3
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 4 of 31




      II.    DISCUSSION

      Plaintiff seeks an award of attorney’s fees pursuant to 42 U.S.C. § 1988 as a

prevailing party in this action, having achieved the objectives of its suit by

obtaining an injunction that ordered: (1) Defendant to establish a hotline or

website for provisional voters to determine if their ballots were counted, and to

direct county superintendents to do the same; (2) Defendant to direct county

election officials to remit certified returns and engage in a good faith review of the

eligibility of provisional ballot voters; and (3) that this review use all available

documentation, not merely eNet registration information, as well as any audit

trails documenting modifications or alternations of registration data.

      Plaintiff seeks only its fees and expenses incurred through the date of the

injunction order and does not seek reimbursement of any fees related to discovery.

      Defendant asserts that Plaintiff is not entitled to any fees because the Court

only awarded limited relief that did not change the legal relationship between the

parties. According to Defendant, Plaintiff did not obtain an “enforceable

judgment” because Plaintiff “did not receive the relief sought and only received a

limited scope of relief that did not change election certification deadlines” and “did

not result in any change in the elections processes in use in Georgia.” Alternatively,

Defendant asserts that if the Court finds Plaintiff is entitled to fees, the Court

should significantly discount the fees and expenses and award no more than

$34,314.




                                          4
         Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 5 of 31




       A. Whether Plaintiff is Entitled to an Award of Attorney’s Fees as
          a Prevailing Party

       Prevailing parties in civil rights actions, including actions to enforce the

constitutional voting guarantees of the Fourteenth Amendment, are entitled to an

award of attorney’s fees pursuant to 42 U.S.C. § 1988. See Hensley v. Eckerhart,

461 U.S. 424, 429 (1983); Brooks v. Georgia State Bd. of Elections, 997 F.2d 857,

861 (11th Cir. 1993). Section 1988 “is a tool that ensures the vindication of

important rights, even when large sums of money are not at stake, by making

attorney’s fees available under a private attorney general theory.” Farrar v.

Hobby, 506 U.S. 103, 122 (1992) (O’Connor, J., concurring). The “purpose of the

Attorney’s Fees Awards Act is to ensure the effective enforcement of the civil rights

laws by making it financially feasible to litigate civil rights violations.” Dowdell v.

Apopka, 698 F.2d 1181, 1189 (11th Cir. 1983). Where constitutional rights are

vindicated, there is a public benefit courts must consider when assessing attorneys’

fees. 2 Popham v. City of Kennesaw, 820 F.2d 1570, 1580 (11th Cir. 1987) (citing

City of Riverside v. Rivera, 477 U.S. 561, 572 (1986) (finding that counsel for

plaintiffs “served the public interest by vindicating important constitutional

rights”); see also Duckworth v. Whisenant, 97 F.3d 1393, 1399 (11th Cir. 1996)

(affirming district court’s $162,209 attorney’s fee award where plaintiff sought no

injunctive relief and recovered only $500 in nominal damages and explaining that


2 Defendant cites no authority for its contention that “the fact that any compensation awarded by
this Court against the Secretary of State will be paid by the taxpayers of the state of Georgia is also
an important consideration,” in determining whether to award fees. Because civil rights litigation
is often brought against “state actors,” any award of fees in those cases will be funded by taxpayers.

                                                  5
         Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 6 of 31




the “pursuit of the litigation” revealed both the unconstitutional actions of the

police and the tacit condoning of such excessive force by the County and that an

“acknowledgment of this pattern and practice can only inure to the benefit of those

involved when redressing an officer’s abuse of discretion which violates a person’s

constitutional rights”).

       Although awarding attorneys’ fees is within the discretion of the trial court,

such discretion is “exceedingly narrow.” Solomon v. City of Gainesville, 796 F.2d

1464, 1466 (11th Cir. 1986) (reversing trial court’s denial of attorney’s fees). Despite

Defendant’s assertion that recovery of fees is not “automatic” – the Eleventh

Circuit has held that a prevailing plaintiff under section 1988 “should be awarded

fees as a matter of course.” 3 Id. (internal quotations and citations omitted); see

also Hensley, 461 U.S. at 429 (stating that a prevailing party “should ordinarily

recover an attorney’s fee unless special circumstances would render such an award

unjust”).

       The Supreme Court has held that when a party obtains an “enforceable

judgment on the merits . . . a material alteration of the legal relationship of the

parties occurs, and the test to be deemed a prevailing party has been met.”

Smalbein ex rel. Estate of Smalbein v. City of Daytona Beach, 353 F.3d 901, 907

(11th Cir. 2003) (citing to Buckhannon, 532 U.S. 598 (2001)). Once a plaintiff

succeeds on a “significant issue in litigation which achieve[d] some of the benefit


3A court would be justified in denying an award of attorney’s fees only “where the plaintiff’s
success on a legal claim can be characterized as purely technical or de minimus,” Smalbein, 353
F.3d at 907 n.7 (quoting Texas State Teachers Ass’n., 489 U.S. at 792).

                                              6
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 7 of 31




the parties sought in bringing suit,” the plaintiff has established her entitlement

“to a fee award of some kind.” Tex. State Teachers Ass'n v. Garland Indep. Sch.

Dist., 489 U.S. 782, 791-92 (1989) (internal quotations omitted).

      Consequently, “the prevailing party inquiry does not turn on the magnitude

of the relief obtained.” Farrar v. Hobby, 506 U.S. 103, 114 (1992). Instead, the

“degree of success” is relevant only to the reasonableness of a fee award. Id.;

Smalbein, 353 F.3d at 907 (“[T]he touchstone of the prevailing party inquiry must

be the material alteration of the legal relationship of the parties ... where such a

change has occurred, the degree of the plaintiff’s overall success goes to the

reasonableness of the award ... not to the availability of a fee award vel non.”)

(quoting Texas State Teachers Ass’n., 489 U.S. at 792–93). A prevailing party is

therefore entitled to an award of attorneys’ fees even where she did not prevail on

all of the contentions asserted. Hensley, 461 U.S. at 440.

      The Eleventh Circuit and Supreme Court have held that a preliminary

injunction on the merits entitles a plaintiff to prevailing party status and an award

of attorney’s fees. Common Cause/Georgia v. Billups, 554 F.3d 1340, 1356 (11th

Cir. 2009); Lefemine v. Wideman, 568 U.S. 1, 4 (2012) (“[A]n injunction or

declaratory judgment, like a damages award, will usually satisfy [the prevailing

party test].”); cf. Windsor v. United States, 379 F. App’x 912, 916-17 (11th Cir.

2010) (stating that the standard for obtaining a temporary restraining order is

identical to that of obtaining a preliminary injunction).




                                         7
         Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 8 of 31




       Because the attorneys at Paul Weiss and the Brennan Center 4 agreed to

represent Common Cause on a pro bono basis, they will obtain no compensation

absent the Court granting an award of attorney’s fees under § 1988.

       In arguing that Plaintiff did not prevail and is therefore not entitled to an

award of reasonable attorney’s fees, Defendant attempts to downplay and diminish

the relief ordered by the Court.            According to Defendant, in contrast to the

“dramatic relief” Plaintiff requested, the Court ordered “extremely limited relief”

and the Court’s injunction order expressly noted that the relief granted “did not

actually alter any legal relationship between the parties.” (Def.’s Resp. at 5-6.) This

is incorrect.

       First and most importantly, there is no basis for disputing that Plaintiff

prevailed on the merits of its motion. In granting Plaintiff’s request for a TRO, the

Court found that while further evidence would be necessary in the future, based on

the statistical evidence and witness declarations offered in support of the motion,

“Plaintiff ha[d] shown a substantial likelihood of proving that the Secretary’s

failure to properly maintain a reliable and secure voter registration system has and

will continue to result in the infringement of the rights of the voters to cast their

vote and have their votes counted.” (November 12, 2018 Order, Doc. 62 at 41-42.)

       Second, Defendant’s portrayal of the Court’s consideration of the parties’

positions and the relief issues is misleading and not supported by the actual terms


4 The Brennan Center accepts voting rights cases on behalf of clients who are unable to pay for the
legal services required to litigate their claims and vindicate their rights. The Brennan Center does
not generally bill clients for its legal services. (Pérez Decl. ¶ 10.)

                                                 8
         Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 9 of 31




of the Order. Defendant asserts that because the “vast majority of the relief”

ordered by the Court was “narrowly tailored and [did] not disturb the status quo

for election certification deadline,” the Court’s order did not materially alter the

parties’ legal relationship. (Def.’s Resp. at 6 (citing Order, Doc. 62 at 53)). But

Plaintiff did not ultimately seek an extension of the State’s election certification

deadline. 5 As the Court noted in its Order granting the TRO, “[c]ontrary to

Defendant’s representations in its response in opposition to Plaintiff’s motion []

what Plaintiff effectively [sought] [wa]s that provisional ballots be carefully

reviewed and not be finally rejected prior to the statutory deadline for the Secretary

of State to certify election results on November 20, 2018.” 6 (November 12, 2018

Order, Doc. 62 at 45.) That was the precise relief ordered by the Court.

       Finally, in light of Defendant’s asserted position in the litigation, the Court’s

order materially altered the legal relationship between the parties:

       Defendant has indicated that because of the anticipated runoff
       scheduled for December 4, 2018, the Secretary intends to certify the
       election results on Wednesday, November 14, 2018 (the day after the
       county deadline rather than on or closer to the November 20th

5 The Court did, however, find it was not “practically feasible to grant Plaintiff’s request for
alteration of the original deadline for local county election boards to certify their results to the
Secretary of State” because “the local county election officials are required to determine the
eligibility of voters who cast provisional ballots within three days of the election,” and “a great
number of counties ha[d] already completed their certifications” at the time of the Court’s order.
(Id. at 49.)
6 Indeed, the Court recognized in its Order granting relief that Plaintiff’s requested relief was

narrower than actually presented in its papers. (See November 12, 2018 Order, Doc. 62 at 3, 48,
n. 27; see also November 8, 2018 Tr., Doc. 54 (“[W]e're only seeking something very limited,
which is that they cannot finally reject a very narrow class of voters whose registration eligibility
has been questioned in part because of the database that we believe may have been
manipulated . . . They can continue to reject all of the ballots for other reasons, someone didn’t
have an ID . . . And ultimately we want a process for ensuring that every ballot that was rejected
needed to be rejected for a reason and that there is some sort of review so that people are being
deliberate and thoughtful about it.”).

                                                 9
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 10 of 31




       deadline provided for by state law). The Secretary will not actually
       receive all final certifications until Wednesday, November 14th. Thus,
       the Secretary of State’s Office effectively intends to certify the results
       on the same day it receives the returns from the counties, rather than
       taking any portion of the additional week provided under the law to
       fully discharge the Secretary’s independent duty of review. Georgia’s
       electoral certification rules and timelines are expressly framed to
       facilitate the Secretary of State’s review and canvass of the ballot count
       as well as the Secretary’s return of any county’s certification of a vote
       to the county board of registrars for further review and correction.
       O.C.G.A. § 21-2-499. The Secretary’s Office early-announced decision
       to proceed with certification of the vote on the very date of receipt of
       the county certified vote returns appears to suggest the Secretary’s
       foregoing of its responsibility to confirm the accuracy of the results
       prior to final certification, including the assessment of whether
       serious provisional balloting count issues have been consistently and
       properly handled. Bush v. Gore, 531 U.S. 98 (2000).

(Id. at 47-48.) The Court noted that “[t]he Secretary of State Office’s planned

certification timeline both has been announced on its website and via the

Secretary’s counsel in these proceedings.” (Id. at 47 at n. 26.) Therefore, the Court

enjoined Defendant from carrying through with its stated intention of prematurely

certifying the election results without properly considering the eligibility of all

voters who were required to cast provisional ballots at the polls as a result of issues

with their voter registration status.

       Although the Court did not require the State to count all provisional ballots

cast and did not extend the statutory deadline for the State to certify the election

results, the relief ordered by the Court was significant. 7 The significance of the



7The Court described the relief ultimately ordered as “modest” and “narrowly tailored,” in direct
response to Defendant’s argument that “it is not in the public interest for the Court to grant
Plaintiff’s requested injunction” and Defendant’s accusation that “[t]he requested relief would
cause a massive disruption to the Georgia election process and go against well-established Georgia

                                               10
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 11 of 31




Court’s relief is underscored by Defendant’s argument that there would “be a

‘massive’ impact on every Georgia runoff election if the Court grants Plaintiff its

requested relief because a ‘delay of even a day in the certification of the election

results will be incredibly disruptive’ to the administration of the runoff election.’”

(Resp. at 20-21.) In rejecting Defendant’s argument that “because more than half

of Georgia’s 159 counties ha[d] already certified their election results, the Court

cannot enjoin what has already occurred,” the Court’s Order prevented the

Secretary of State from shirking one of its primary duties in ensuring the validity

and accuracy of the State’s elections:

       The Secretary of State is responsible under Georgia’s election laws for
       the final certification of the official results of the election. See O.C.G.A.
       § 21-2-499. In that capacity, the Secretary of State “[u]pon receiving
       the certified returns of any election from the various superintendents
       . . . shall immediately proceed to tabulate, compute, and canvass the
       votes cast,” prior to certifying the returns. Id. § 21-2-499(a). “In the
       event an error is found in the certified returns presented to the
       Secretary of State or in the tabulation, computation, or canvassing of
       votes . . . the Secretary of State shall notify the county submitting the
       incorrect returns and direct the county to correct and recertify such
       returns. Upon receipt by the Secretary of State of the corrected
       certified returns of the county, the Secretary of State shall issue a new
       certification of the results.” Id. The certification process required of
       the Secretary of State under Georgia law, on its face, is more than a
       mere rubber stamp. It requires that Secretary of State to engage in
       the same tabulation, computation, and canvassing process
       undertaken by the counties as set forth in O.C.G.A. § 21-2-493 prior
       to final certification. And in the event errors are discovered, the
       Secretary of State shall notify and direct the counties to engage in a
       redo.




law regarding the processing of provisional ballots.” (See Def.’s Resp. to TRO Mot., Doc. 32 at 3,
19-21.)

                                               11
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 12 of 31




(November 12, 2018 Order, Doc. 62 at 34-35.) Instead of allowing the State to

simply rubber stamp the county vote returns, the Court ordered that:

       all provisional ballots that have been rejected (i.e. not counted
       because the eligibility of the voter could not be verified by the local
       elections boards based on the available voter registration
       information) may be segregated out for additional review prior to final
       certification of the official results by the Secretary of State. If ballot
       disposition information as legally required is actually made available
       to individual voters on an immediate, timely basis, this would provide
       Plaintiff’s members and other citizens the opportunity to flag issues
       with Defendant’s office -- provided Defendant does not proceed with
       certification on Wednesday, November 14th as currently planned.

(Id. at 50.) 8 Absent this Court’s Order, it was clear that Defendant would have

proceeded with certifying the election results the same day it was to receive final

certifications from the counties, rather than taking any time under the additional

week provided under the law to fully discharge its independent duty of review

under Georgia’s election code. (Id. at 51) (considering the balance of potential

harms, and unique challenges and circumstances surrounding an election at this

late stage, and finding that “the Court’s remedy follows the processes set by the

Georgia legislature in ensuring the certification of correct and complete election

results”).

       For these reasons, the Court finds that Plaintiff’s motion succeeded on a

“significant issue in litigation which achieve[d] some of the benefit the parties


8 Defendant’s argument that “[t]he Court’s order did not actually alter the legal relationship
because the review of the data provided did not result in any change in the elections processes in
use in Georgia” is not persuasive. As Plaintiff points out in its motion, Georgia’s election code was
subsequently amended to include provisional ballot processing and review provisions that
substantially mirror the review ordered by this Court.


                                                 12
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 13 of 31




sought in bringing suit.” Tex. State Teachers Ass'n, 489 U.S. 782, 791-92; Hensley,

461 U.S. at 440; see also Brooks v. Georgia State Bd. of Elections, 997 F.2d 857,

868 (11th Cir. 1993) (rejecting State’s argument that the district court should have

reduced the total amount of the award because the plaintiff’s “degree of success in

this case has been somewhat limited,” and finding that as a result of the plaintiff’s

efforts: “the court held that the challenged changes were covered by Section 5 and

ordered the State to seek preclearance, something the State had contended it was

not required to do . . . We agree with the district court that Brooks achieved

excellent results on the Section 5 claims at issue here . . . The object of Brooks’

Section 5 claim, the only claim litigated, was to block continued application of the

challenged changes absent preclearance. Because this was, in fact, the ultimate

result in this case, the district court's refusal to reduce Brooks’ fee award for limited

success was not an abuse of discretion”).

      Accordingly, Plaintiff is entitled to an award of attorney’s fees as a prevailing

party under § 1988 because of the necessity of the litigation to alter the legal

relationship between the parties and to obtain an injunction providing significant

relief to prevent the irreparable harm to the rights of Georgians who sought to cast

their votes and have them counted. See Dillard v. City of Greensboro, 213 F.3d

1347, 1354 (11th Cir. 2000) (recognizing that “[i]n the context of an injunction, a

party need not obtain relief identical to the relief that it specifically demanded, as

long as the relief obtained is of the same general type”).




                                           13
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 14 of 31




      B. Whether the Amount of Attorneys’ Fees Requested is
      Reasonable

      The starting point for calculating a reasonable attorney’s fee award is the

determination of “the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 433 (1983);

see Norman v. Hous. Auth., 836 F.2d 1292, 1299 (11th Cir. 1988). The product of

this formula is the “lodestar.” Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir.

1994) (per curiam).     The method for determining this amount is clearly

established:

      A reasonable hourly rate is the “prevailing market rate in the relevant
      legal community for similar services by lawyers of reasonably
      comparable skills, experience, and reputation.” The district court is
      “itself an expert” on the reasonableness of hourly rates and “may
      consider its own knowledge and experience” on the topic. Further, the
      fee applicant must provide the district court with detailed evidence
      about the reasonable hourly rate, as well as records to show the time
      spent on the different claims and the general subject matter of the
      time expenditures set out with particularity. In addition, a “well-
      prepared fee petition also would include a summary, grouping the
      time entries by the nature of the activity or stage of the case.”

Dial HD, Inc. v. ClearOne Commc'ns, 536 F. App’x. 927, 930-31 (11th Cir. 2013)

(quoting ACLU v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999) and Loranger v.

Stierheim, 10 F.3d 776, 781 (11th Cir. 1994)).      At the same time, however,

Defendant has an obligation in opposing the Plaintiff’s fee application to make

specific and “reasonably precise” objections and proof concerning hours

Defendant wants excluded from any award. See ACLU v. Barnes, 168 F.3d 423,




                                        14
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 15 of 31




428 (11th Cir. 1999); Yule v. Jones, 766 F. Supp. 2d 1333, 1341 (N.D. Ga. 2010)

(citing Hensley, 461 U.S. at 428).

       There is no precise rule or formula the Court must follow in determining

what is a reasonable fee award. “When a district court finds the number of hours

claimed is unreasonably high, the court has two choices: it may conduct an hour-

by-hour analysis or it may reduce the requested hours with an across-the-board

cut.” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008). In

determining reasonable attorney hours and fees, the Court must bear in mind “that

the measure of reasonable hours is determined by the profession’s judgment of the

time that may be conscionably billed . . . not the least time in which it might

theoretically have been done.” Norman, 836 F,2d at 1303 at 1306.

       Plaintiff’s motion and reply requests attorney’s fees in the amount of

$179,065.00, based on 433 hours billed. 9 Plaintiff also seeks reimbursement for

$4,527.59 in litigation costs and expenses. Defendant contends any award must

be reduced to no more than $34,314, which does not take into account the

additional fees Plaintiff seeks in connection with its fee motion (as detailed in its

Reply).

       Plaintiff was represented by attorneys from the law firm Paul, Weiss,

Rifkind, Wharton & Garrison LLP (Paul Weiss) and by attorneys from the Brennan



9 Plaintiff’s motion sought fees up through the date of the TRO Order for 244.4 hours billed
totaling $139,480 in attorney’s fees and “and its fees in an amount to be determined later in
connection with the Fee Motion.” As detailed in the Reply, the fees incurred in connection with
the fee motion totaled $39,585 for 100.4 hours billed.

                                              15
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 16 of 31




Center for Justice (Brennan Center). Plaintiff’s motion provided a breakdown of

hourly rates and hours sought by attorney through the date of TRO, as well as a

breakdown of hours categorized by the nature of the activity/stage of the case.

Chart A provides a breakdown for the attorneys from Paul Weiss, Chart B provides

a breakdown for the attorneys from the Brennan Center. 10

                                           Chart A

      PAUL WEISS ATTORNEY HOURS & RATES THROUGH TRO
 Attorney      Year of     Hours Customary Reduced Total
               Admission Sought Rate       Rate    Fees
 Robert Atkins 1988        3.6   $1,560    $700    $2,520
 Farrah Berse  2003        43.7  $1,160    $600    $26,220
 Makiko Hiromi 2012        58.5  $920      $400    $23,400
 William       2016        18.1  $920      $400    $7,240
 Freeland
 Melina        2017        29.7  $735      $300    $8.910
 Meneguin
 Layerenza
 Jessica       2019        43.2  $640      $250    $10,800
 Fhurman
 Kyle Sieber   Not yet     47.6  $640      $250    $11,900
               admitted 11

 TOTAL                     244.4                   $90,990




10  These breakdowns exclude the hours billed in connection with the fee motion. Plaintiff
separately provided billing information for the fee motion in its Reply brief.
11 Although at the time of the fee petition, Mr. Sieber had not been admitted to the New York bar,

he had passed the bar exam.

                                               16
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 17 of 31




                                     Chart B

  BRENNAN CENTER ATTORNEY HOURS & RATES THROUGH TRO
 Attorney            Year of   Hours  Hourly Total
                     Admission Sought Rate   Fees
 Lawrence Norden     1997      24.7   $600   $14,820
 Myrna Pérez         2003      34.6   $600   $20,760
 Sean Morales-Doyle  2007      9.0    $550   $4,950
 Maximillian Feldman 2014      19.9   $400   $7,960
 TOTAL                         88.2          $48,490

According to the Reply declarations, counsel from Paul Weiss spent an additional

89.3 hours and attorney Feldman of the Brennan Center spent an additional 11.1

hours in connection with research and drafting the fee motion and reply. (Berse

Supp. Decl, Ex. 1; Pérez Supp. Decl. ¶ 5; Pérez Supp. Decl. Ex. 1.)

      Chart C provides the breakdown of hours sought grouped by the specific task

performed/phase of the case, including the additional 100.4 hours billed in

connection with the fee motion.

                                     Chart C

                         HOURS BILLED BY TASK
         PAUL WEISS AND BRENNAN CENTER COMBINED
 Phase/Activity              Firm                  #of   $ of Fees
                                                   Hours Sought
 Preparing and drafting      Paul Weiss (46.9)     71.5  $30,225
 complaint                   Brennan Center (24.6)
 Preparing and filing TRO    Paul Weiss (75.2)     89.2  $35,210
 Motion                      Brennan Center (14.0)
 Oral Argument (including    Paul Weiss (45.8)     68.8  $33,980
 preparation of declarations Brennan Center (23.0)
 requested by the Court)
 Post-Argument Briefing      Paul Weiss (76.5)     103.1 $40,065
                             Brennan Center (26.6)
 Preparing and drafting      Paul Weiss (89.3)     100.4 $39,585
 Motion for fees and Reply   Brennan Center (11.1)


                                         17
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 18 of 31




       According to the Plaintiff’s initial brief (Doc. 119 at 20) and declarations of

Myrna Pérez and Farrah Berse, counsel took steps to avoid seeking any fees that

might be deemed excessive: (1) Plaintiff is not seeking reimbursement of the

approximately $683,700 in fees incurred conducting extensive discovery after

entry of the TRO; 12 (2) Plaintiff’s local counsel is not seeking reimbursement of any

fees or expenses; and (3) in the interest of billing judgment, Plaintiff’s counsel

excluded time that was deemed duplicative, excessive, insufficiently documented,

or primarily administrative. (Pérez Decl. ¶ 12; Berse Decl. ¶¶ 20–21, 26.)

       Counsel from Paul Weiss deducted 23.1 hours of time billed by the seven

attorneys between November 5 and 11, 2018. (Berse Decl. ¶ 21.) Nor does Paul

Weiss seek fees in connection with 18 hours of research billed by a visiting attorney

from the United Kingdom or the 35.6 hours of paralegal and support staff time

incurred in connection with the case. (Id. ¶ 22.) These deductions are summarized

in Chart D:

                                           Chart D

                            PAUL WEISS DEDUCTIONS
 Attorney                  Hours Billed Hours Sought                    Hours Deducted
 Robert Atkins             3.8           3.6                            0.2
 Farrah Berse              120.3         43.7                           76.6
 Makiko Hiromi             181.4         58.5                           122.9
 William Freeland          78.2          18.1                           60.1
 Melina Meneguin           152.6         29.7                           122.9
 Layerenza
 Jessica Fhurman           209.9                     43.2               166.7


12 According to Pérez and Berse, Plaintiff’s counsel expended well over an additional 1,000 hours
litigating this case in discovery after the Court's TRO order through June 18, 2019. (Pérez Decl. ¶
12; Berse Decl. ¶¶ 17, 26.)

                                                18
         Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 19 of 31




                              PAUL WEISS DEDUCTIONS
 Attorney                    Hours Billed Hours Sought Hours Deducted
 Kyle Sieber                 168.3         47.6        120.7
 Other                       372.8         0           372.8
 Attorneys/Support
 TOTAL                       1,287.3                   244.4                1,042.9

Paul Weiss reduced the customary hourly rates of its counsel in this case to be

consistent with the hourly rates for attorneys at major law firms in the Atlanta area.

(Berse Decl. ¶ 25; Brackett Decl. ¶ 17.) 13

       The Brennan Center does not seek reimbursement for all the time charged

by its personnel who worked on this matter, including time spent by Wendy Weiser

a Vice President of the Brennan Center, and Makeda Yohannes, a Research and

Program Associate who worked on the case. (Pérez Decl. ¶ 12.) Attorney Pérez

carefully reviewed the Brennan Center’s time entries and excluded approximately

74.5 hours billed after November 11, 2018. (Id.)

       Defendant objects to both the hourly rates charged by Plaintiff’s attorneys

and to the number of hours sought in connection with the motion up to the date of

the TRO. 14




13 Using the firms’ standard rates, the billing records reflect a total value of $941,565.00 for 1,287.3
hours in billable time devoted to the case through June 18, 2019. (Berse Decl. ¶ 26.)
14 As Defendant did not seek to file a Sur-reply, it does not appear that Defendant objects to the

amount of fees requested in connection with Plaintiff’s fee motion, as supplemented in the
Plaintiff’s Reply brief, except to the extent that it relies on its general objection that Plaintiff
should not be deemed a prevailing party. Plaintiff is entitled to recover fees for time spent
litigating the award of a section 1988 fee. See Thompson v. Pharmacy Corp. of Am., Inc., 334 F.3d
1242, 1245 (11th Cir. 2003); Jackson v. State Bd. of Pardons & Paroles, 331 F.3d 790, 799 (11th
Cir. 2003); Williams v. City of Atlanta, No. 1:17-cv-1943-AT, 2018 WL 2284374, at *14 (N.D. Ga.
Mar. 30, 2018).

                                                  19
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 20 of 31




             1. Plaintiff’s Counsels’ Hourly Rates

      With respect to the hourly rates, Defendant recommends that the Court

reduce Plaintiff’s counsels’ hourly rates by 25%. Defendant contends that counsels’

hourly rates should be reduced because: (1) Plaintiff only supports their proposed

rates with declarations that provide “conclusory or otherwise unsupported

evidence” that those rates are in line with other rates in the Atlanta market for

attorneys with similar skill; (2) even counsel’s “reduced” rates are excessive

compared to what other “similarly situated attorneys in the Atlanta market could

reasonably charge” and are “outside the norms for election law cases;” and (3) two

of the factors that justify a downward adjustment of the lodestar under Johnson v.

Georgia Highway Express, Inc. – the lack of difficulty of the questions presented

and the skill requisite to perform the legal services – apply here.

      The Court can dispose of these arguments easily.

      In addition to the declarations of Farrah Berse from Paul Weiss and Myrna

Pérez from the Brennan Center, Plaintiff submitted a detailed declaration from

David Brackett, a partner at Bondurant Mixson & Elmore LLP, with over twenty

years of experience representing both plaintiffs and defendants in complex

commercial litigation and public interest lawsuits including voting rights matters.

(Brackett Decl. ¶¶ 3-5, 9.) Brackett compared the rates sought here by Plaintiff’s

counsel to eight recent attorney’s fee awards in this district where the range of rates

approved by the court was $200 - $350 for junior associates, $395 - $425 for mid-

level and senior associates, and $550 - $750 for partners. (Id. ¶ 10.) Based on his


                                          20
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 21 of 31




extensive experience, review of the billing records and pleadings in the case, and

his “high level” of familiarity with hourly rates in the Atlanta market and with the

legal standard for determining a reasonable attorney fee award, Brackett attests

that Plaintiff’s rates are reasonable and are reflective of comparable market rates.

(Id. ¶¶ 13-17.) As Plaintiff notes, Defendant did not provide any opposing evidence

regarding prevailing rates in the Atlanta legal market.

       The Court finds Plaintiff’s evidence is sufficient to establish that counsels’

hourly rates are commensurate with the prevailing Atlanta market rates, with one

minor tweak. 15 See Blum v. Stenson, 465 U.S. 886, 895 & n. 11 (1984) (stating that

prevailing market rates are those rates that are in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill,

experience, and reputation); Dillard v. City of Greensboro, 213 F.3d 1347, 1354–

55 (11th Cir.2000) (“What [the attorney] charges clients is powerful, and perhaps

the best evidence of his market rate; that is most likely to be what he is paid ‘as

determined by supply and demand.’”); Duckworth v. Whisenant, 97 F.3d 1393,

1396–97 (11th Cir. 1996) (noting that a fee applicant also may provide opinion

evidence of reasonable rates, which is commonly done by submitting affidavits of

other attorneys in the relevant legal community); Norman v. Hous. Auth. of City

of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988) (“Evidence of rates may be



15 While Ms. Fhurman and Mr. Sieber's rates fall within the scope of the rates charged for
associates in the Atlanta metropolitan area according to Mr. Brackett’s affidavit, they both had
not been admitted to the bar at the time of the litigation in 2018, a time at the onset of their legal
careers. The Court therefore reduces the hourly rate to $225 per hour for each of these attorneys.

                                                 21
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 22 of 31




adduced through direct evidence of charges by lawyers under similar

circumstances or by opinion evidence [and] in line with the goal of obtaining

objectivity, satisfactory evidence necessarily must speak to rates actually billed and

paid in similar lawsuits.”).

       Defendant asserts that because this case involved a “straightforward” legal

issue – “whether the state should be allowed to reject provisional ballots on the

basis that a voter’s name was not found on the electronic voter registration list” –

a reduction in the Plaintiff’s hourly rates is warranted. Defendant points to Ga.

State Conf. of the NAACP v. Kemp – in which Judge Timothy Batten reduced the

plaintiff’s hourly rates by 25% – as a similar case.

       Defendant mischaracterizes the nature of the legal issues presented by

Plaintiff’s complaint here and understates the complexity of the evidence and

analysis involved in evaluating those issues on a compressed time schedule. This

case involved a challenge to Georgia’s provisional balloting scheme in light of the

security issues and associated data reliability problems with the state’s online voter

registration systems. 16 Plaintiff’s requested relief also hinged on a statistical

analysis of the increase in the number of provisional ballots cast in the 2018, 2016,

and 2014 elections statewide and by county that required the consideration of

expert testimony, individual voter affidavits, and additional evidence regarding

whether the increase in the provisional ballot rate could also prove outcome


16Plaintiff’s counsel included Lawrence Norden, a member of the U.S. Election Assistance
Commission’s Board of Advisors who also serves as Vice Chair of the EAC’s Security Committee.
(Pérez Decl. ¶ 6.)

                                             22
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 23 of 31




determinative. These issues are not at all similar to the singular question before

the Court in Ga. State Conf. of the NAACP v. Kemp 17 – whether to extend the voter

registration deadline for a runoff election to bring Georgia’s voter registration laws

in compliance with the National Voter Registration Act.

       The Court finds that due to the complexity of the issues involved in this

constitutional challenge and the specialized skill of the attorneys involved in

handling the case, no reduction in the hourly rates of Plaintiff’s counsel is

warranted except the minor modification noted in footnote 15. See Bird v. Sumter

County Sch. Dist., 2014 U.S. Dist. LEXIS 71601, *5, 2014 WL 2196084 (S.D. Ga.

May 27, 2014) (Sands, J.) (“As noted by other district courts, voting rights litigation

is ‘an extremely complex and intimidating area of the law.’”) (citing Martin v.

Augusta-Richmond Cnty., Ga., Comm'n, 2012 U.S. Dist. LEXIS 169099, *8, 2012

WL 5950408 (S.D. Ga. Nov. 28, 2012)). As a result of the reduction of Ms.

Fhurman’s and Mr. Sieber’s billable rates from $250 to $225, the Court deducts

$2,270 from the total amount of fees requested. 18

      2.     Plaintiff’s Number of Hours Billed

       Defendant requests a 75% reduction in Plaintiff’s hourly fees because the

300 plus hours – which is equal to 8.4 weeks of attorney time – billed by eleven

attorneys in the course of a one-week period shows a lack of billing judgment.



17 Ga. State Conf. of the NAACP v. Kemp, 1:17-cv-1397-TCB, Order on Fees (ND. Ga. April 11,
2018).
18 This amounts to a deduction of $1,080 from Ms. Fhurman’s billing (43.2 x $25) and $1,190

from Mr. Sieber’s billing (47.6 x $25).

                                            23
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 24 of 31




Specifically, Defendant asserts that the Court should reduce the award to account

for: (1) Plaintiff’s limited success in obtaining relief on its claims; (2) Plaintiff’s

counsel’s excessive use of block billing; and (3) counsels’ excessive time spent

drafting the complaint, duplication of effort by attorneys on the same task, and

work related to responding to a motion to strike and preparing declarations in

support of its motion.

      Plaintiff acknowledges that it seeks reimbursement for a significant number

of attorney hours billed by multiple attorneys, but contends this was reasonable

and “necessitated by the complex, emergency, and time-sensitive nature of this

matter” under the deadlines imposed by Georgia law for the certification of the

election results. In the course of one week, from November 5 through November

12, Plaintiff’s counsel filed a Complaint, the TRO motion, seven briefs and eighteen

fact and expert declarations on a rolling basis, and appeared for an in-person

hearing three days after filing their Compliant and TRO motion.

      With one exception, the Court disagrees with Defendant’s characterization

that the time billed by Plaintiff’s counsel was excessive.

      First, as the Eleventh Circuit has recognized, “[t]here is nothing inherently

unreasonable about a client having multiple attorneys, and they may all be

compensated if they are not unreasonably doing the same work and are being

compensated for the distinct contribution of each lawyer.” Norman, 836 F.2d at

1302. Defendant has not pointed to any particular instances of duplicative billing

or specific examples of where it was unreasonable for more than one attorney to


                                          24
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 25 of 31




contribute to a particular task. Based on the Court’s review of the billing records,

it appears that lead counsel delegated a large portion of work to attorneys who

billed at a lower rate which resulted in a reduction of the overall amount of

attorneys’ fees incurred.

      Second, Plaintiff’s success was not limited as Defendant contends. To the

contrary, as explained above, the Court found that Plaintiff had demonstrated a

substantial likelihood of succeeding on the merits of its claims as presented in the

context of the TRO motion and granted Plaintiff substantially the relief it

requested. Thus, there is no basis to reduce Plaintiff’s fee request on a theory of

limited success.

      Third, Defendant’s objection to Plaintiff’s unreasonable use of block billing

is unsubstantiated by the examples Defendant provides. The Eleventh Circuit has

held that counsel should maintain “records to show the time spent on different

claims, and the general subject matter of the time expenditures to be set out with

sufficient particularity so that the district court can assess the time claimed for

each activity.” Norman, 836 F.2d at 1303. Generally, “[b]lock billing occurs when

an attorney lists all the day’s tasks on a case in a single entry, without separately

identifying the time spent on each task.” Ceres Envtl. Servs., Inc. v. Colonel

McCrary Trucking, LLC, 476 F. App’x 198, 203 (11th Cir. 2012). But the “mere

fact that an attorney has included more than one task in a single billing entry is

not, in itself, evidence of block billing. When those tasks are intertwined, including

a thorough description of the activities performed clarifies, rather than obscures,


                                         25
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 26 of 31




the record.” Williams v. R.W. Cannon, Inc., 657 F. Supp. 2d 1302, 1312 (S.D. Fla.

2009) (emphasis added). Block billing is, instead, the “practice of logging hours

whereby activities are grouped together without regard to their similarity, thus

rendering a review for reasonableness as to distinct activities impossible or

impracticable.” Bird v. Sumter Cty. Sch. Dist., 2014 WL 2196084, at *2.

      In the handful of examples Defendant points to, counsels’ billing entries

describe the performance of interrelated tasks in connection with a discrete motion

or proceeding. For example, Defendant objects to the following time entries,

claiming it is unable to determine how much of the attorney’s time was spent on

the case:

 Date         Attorney         Description                             Hours
 11/7/2018    Farrah Berse     Drafting, revising and filing TRO       10.8
                               papers; prepare for hearing on same
 11/8/2018    Kyle Sieber      Legal research re: issue of standing.   12.1
                               Compile research for standing brief
                               requested by the court today at
                               hearing. Revise, edit, and citecheck
                               standing brief for filing.
 11/10/2018 Melina             Reviewed filings for compliance         2.1
            Meneguin           with local rules, prepared necessary
            Layerenza          certificates, and coordinated with
                               Managing Attorney’s Office for the
                               filing of Plaintiff’s Supplemental
                               Submission in Support of Motion for
                               Temporary Restraining Order and of
                               the Supplemental Declaration of
                               Sara Henderson
 11/11/2018   Kyle Sieber      “Assist with editing, formatting, and   3.1
                               filing of declarations, exhibits, and
                               supplemental brief regarding
                               standing. Prepare documents
                               declarants to sign. Review
                               defendant’s supplemental filing.

                                        26
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 27 of 31




 Date          Attorney         Description                              Hours
                                Search for news articles relevant to
                                motion

These entries, however, describe work devoted to a single motion or brief and are

not so vague or confusing that it makes it impossible to determine how the time

was spent or whether the time was reasonable. Defendant also objects to two

entries as evidence of “questionable block billing” that in fact encompass small

increments of time and describe a single, discrete task:

 Date          Attorney         Description                             Hours
 11/6/2018     Jessica          Meeting with Georgia Team to            0.4
               Fuhrman          research potential motion
 11/10/2018    William          Attention to team emails and            0.6
               Freeland         documents

Having reviewed Plaintiff’s time records, the Court finds that it is not necessary to

reduce the fee award due to excessive block billing.

      Fourth, Defendant’s vague objection that Plaintiff’s fee award should be

reduced because Plaintiff’s counsel spent a “significant” amount of time

responding to a motion to strike and preparing declarations in support of its TRO

motion is meritless. Defendant has failed to explain what it means by “significant”

or how many hours such a description entails. “Significant” is not synonymous

with “excessive” or “unreasonable.” By complaining generally about the amount

of time spent by Plaintiff on these tasks, without substantiating their claim that the

time is excessive or identifying the reasons why the time was excessive under the

circumstnaces, Defendant asks the Court to shoulder Defendant’s burden of

scouring the record to find and tally objectionable billing entries.

                                         27
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 28 of 31




      From the Court’s calculation, it appears Plaintiff spent about 6 hours

successfully responding to the motion to strike. The motion to strike was not

meritorious, and Plaintiff's response was crisp and to the point. As Plaintiff notes,

Defendant’s argument that Plaintiff should not be reimbursed for this time simply

because the Court disposed of the motion in a footnote, “[s]uch a rule would set a

perverse precedent: that a defendant could bring a motion, lose, and then argue

that a plaintiff should not be compensated for attorneys’ fees for responding to that

motion because it was denied.” (Reply at 17.)        While the Court believes the

response could have been drafted in less than 6 hours, it is not prepared to find

that 6 hours was unreasonable. A properly chiseled response brief can be of greater

assistance to a court than one that rambles on – and in turn, take more time to edit

and frame.

      The Court does not agree with Defendant’s suggestion that Plaintiff should

only be compensated for the time spent preparing declarations that were expressly

referenced in the Court’s TRO Order. As should be clear from the order, though

the Court may have only specifically described some of the evidence in detail, the

Court relied on the combination of all the statistical evidence and witness

declarations in the record in reaching its conclusion that Plaintiff was entitled to

emergency injunctive relief.

      Finally, however, the Court agrees with Defendant that the 71.5 hours billed

by Plaintiff’s counsel in connection with preparing and drafting the complaint is

unreasonable under the circumstances. Plaintiff’s twenty-six page Complaint was


                                         28
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 29 of 31




not particularly lengthy, was based extensively on news reports and another

lawsuit pending before the undersigned challenging the security of Georgia’s

voting system and voter registration database, and unlike the subsequent TRO

motion did not rely on documentation of specific voter experiences or statistical

evidence on which the theory of the claims was based. Accordingly, the Court finds

that under the circumstances and based on the somewhat skimpy nature of the

allegations, the 70 plus hours devoted to the preparation and drafting of the

Complaint was overkill. The Court will cut 35 hours from the amount of fees

sought in connection with the Complaint for a deduction in attorney’s fees of

$15,112.50.

      C. Whether Plaintiff’s Requested Expenses are Reasonable

      Plaintiff also seeks reimbursement of litigation expenses in the amount of

$4,527.59 incurred in connection with the TRO Motion. These expenses include:

(1) costs associated with filings and court reporting services, which total $892.10;

(2) travel expenses associated with travel to Atlanta to participate in the hearing

on the TRO motion, which total $1,500.49; and (3) costs incurred by experts in

connection with the TRO motion, which total $2,135.00. Plaintiff has provided

copies of receipts and invoices documenting these expenses.

      Other than “routine office overhead normally absorbed by the practicing

attorney, all reasonable expenses incurred in case preparation, during the course

of litigation, or as an aspect of settlement of the case may be taxed as costs under

section 1988,” and “the standard of reasonableness is to be given a liberal


                                        29
        Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 30 of 31




interpretation.” NAACP v. City of Evergreen, 812 F.2d 1332, 1337 (11th Cir.1987)

(quoting Dowdell v. City of Apopka, 698 F.2d 1181, 1192 (11th Cir. 1983)).

       Defendant concedes that Plaintiff’s expenses “include the required

documentation and most do not appear to be for categories of expenses that are

unrecoverable.” (Resp. at 19.) Defendant only disputes a single expense sought by

Plaintiff: a $134.76 taxi fare from LaGuardia Airport to the home of one of the

Brennan Center attorneys on the return trip following the TRO hearing. Defendant

contends that the fare does not appear to be reasonably necessary as it is far in

excess of the similar taxi fare sought by the Paul Weiss attorney for $20.17. 19 (Id.)

       Plaintiff responds that the two referenced taxi fares “were not actually

similar. The $20.17 fare was for transportation from LaGuardia Airport to Astoria,

Queens, a roughly three-mile trip that can take approximately ten minutes without

traffic. By contrast, the interstate trip from LaGuardia Airport to Jersey City is

approximately 13 miles, requires travel across multiple bridges and/or tunnels,

some of which are tolled, and can take more than an hour.” (Reply at 18) (citing

driving directions on Google Maps, http://maps.google.com).

       Based on its own experience, the Court finds that the taxi fare incurred by

Plaintiff’s counsel was a reasonable and necessary travel expense. Accordingly, the




19Defendant also contends that the fare exceeds the amount a State of Georgia employee would
be eligible to seek for reimbursement under Georgia’s State Travel Policy. The Court questions
the relevance of this contention and notes that Defendant did not point to any authority that the
State of Georgia’s travel reimbursement policy applies to determining a reasonable expense award
under § 1988.

                                              30
       Case 1:18-cv-05102-AT Document 123 Filed 05/29/20 Page 31 of 31




Court finds that Plaintiff is entitled to an award of the full amount it its litigation

expenses totaling $4,527.59.

      III.   CONCLUSION

      After thoroughly reviewing all of the documents, billing records, and

evidence filed in connection with the fee motion, the Court finds that a reduction

of Plaintiffs’ fees in the amount of $15,112.50 is warranted. See Norman, 836 F.2d

at 1303 (“[W]here the time or fees claimed seem expanded . . . the court may make

the award on its own experience.”). Accordingly, for the foregoing reasons, the

Court awards Plaintiff $161.682.50 in attorney’s fees and $4,527.59 in expenses,

for a total award of $166,210.09. 20

      IT IS SO ORDERED this 29th day of May, 2020.



                                         _____________________________
                                         Amy Totenberg
                                         United States District Judge




20The Court reduced Plaintiff’s requested fee of $179,065 by $17,382.50 as explained above
($2,270 + $15,112.50).

                                           31
